Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 3, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00504-CV


                           VALARIS PLC, Appellant

                                        V.

                         GORDON GILLIES, Appellee

                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-36729


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed April 15, 2022. On October 26,
2022, appellant filed a motion to dismiss the appeal and remand to the trial court
for rendition of judgment in accordance with the parties’ agreement to settle. See
Tex. R. App. P. 42.1(a)(1)–(2). We reinstate the appeal and grant the motion.
      The appeal is dismissed, and mandate is ordered to issue immediately per the
request of the parties.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          2